Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 30, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  152826                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 152826
                                                                   COA: 329582
                                                                   Calhoun CC: 03-003376-FC
  SHAWN ANTHONY YOUNG,
          Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the November 5, 2015
  order of the Court of Appeals is considered, and it is DENIED, because the defendant’s
  motion for relief from judgment is prohibited by MCR 6.502(G).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 30, 2016
           a1121
                                                                              Clerk